Per Curiam:
The notice of motion.given by the plaintiff was for judgment on the pleadings. Ho motion was made by the defendant for judgment in its favor. We think the Special Term of the City Coiu-t correctly denied the plaintiff’s motion for judgment on the pleadings; but no motion having been made to sustain the demurrer, the order should have been confined to a simple denial of the plaintiff’s motion, with ten dollars costs to the defendant. (See Ventriniglia v. Eichner, 138 App. Div. 274; Buff v. Queensbro Heights Band Corporation, 156 id. 913.) The determination appealed from and the order of the City Court are, therefore, modified as indicated, and as so modified affirmed, *941with ten dollars costs and disbursements of this appeal. Present — Ingraham, P. J., Laughlin, Clarke, Dowling and Hotchkiss, JJ. Determination modified as directed in opinion, and as modified affirmed, with ten dollars costs and disbursements to defendant. Order to be settled on notice.